MacKINNON, Circuit Judge
(dissenting):
We are concerned here with the attempt of counsel for appellants to lay a foundation which would permit Mr. Lewis, a co-owner of the land at 1424 Florida Ave., N.E., to express an opinion based in substantial part upon his estimate of the value of a second parcel also owned by appellants. The trial judge, after ruling that the latter property (located on Bladensburg Road) was not comparable because it was twice the size of the subject parcel and differently proportioned,1 refused to permit appellant to testi*143fy as to Ms opimon of the vaMe of the subject land to the extent that his opinion would be substantially based upon his estimate of the value of the Bladensburg Road property. The issue on this appeal is thus a very narrow one. The correctness of the trial judge’s ruling as to the noncomparability of the two properties is not called into question2; rather, the sole issue concerns the propriety of excluding the improperly based opinion proffered by the landowner.
I strongly favor the general rule, which the appellants correctly state, that in a condemnation proceeding the opinion of a landowner as to the value of his land is admissible without further qualification, based upon “a presumption of special knowledge arising out of ownership.” United States v. 3,698.63 Acres of Land, 416 F.2d 65, 67 (8th Cir. 1969). See also United States v. So-wards, 370 F.2d 87 (10th Cir. 1966); Kinter v. United States, 156 F.2d 5 (3d Cir. 1946); United States v. 131.76 Acres of Land, 296 F.Supp. 1381 (W.D.Mo.1969); 5 Nichols on Eminent Domain § 18.4[2] (rev. 3d ed.1974); 1 L. Orgel, Valuation Under the Law of Eminent Domain § 132 (2d ed.1953). That rule, however, is not determinative of the issue presented by this ease: it was designed to allow the owner to testify qua owner despite his apparent lack of other testimonial qualification, and was not intended to permit him to use his ownership status to introduce evidence of value based on improper considerations.3 In this latter *144regard, the opinion testimony of a landowner is governed by the same rules of admissibility as govern the testimony of other witnesses. City of Gilroy v. Filice, 221 Cal. App.2d 259, 34 Cal.Rptr. 368 (1963); People v. LaMacchia, 41 Cal.2d 738, 264 P.2d 15 (1953), overruled on other grounds, County of Los Angeles v. Faus, 48 Cal.2d 672, 312 P.2d 680 (1957). Were that not so, the rules of law as to the admissibility of evidence in condemnation proceedings could be avoided merely by putting the landowner on the stand and having him testify to otherwise inadmissible matter. Thus, the issue here is not the acceptability of the landowner as a witness; the fact that Lewis did take the stand and would have been permitted to express a proper opinion 4 indicates there *145was no challenge to his qualification to testify as owner. Rather, it is the admitted basis of his proposed testimony that is being called into question.
Therefore, this appeal is more properly viewed as presenting an issue of admissibility rather than one of testimonial qualification, and as such the proffered opinion should be tested by the traditional rules of evidence:
Assuming that a witness is qualified and that he properly conceives the substantive measure of compensation, may he consider data which would be inadmissible under the rules of evidence? We surmise that the answer to this question will usually hinge on whether the rule is one of relevancy or one of competency. On the one hand, if the evidence has little or no bearing on the substantive measure of compensation, the court might reject a witness’s opinion based on such evidence. . On the other hand, if the rule excluding the evidence rests on a policy against complicated inquiries and undue prolongation of the trial, it is possible for a court to permit a witness to consider this evidence, while at the same time rejecting the evidence on direct examination.
1 L. Orgel, supra at § 133 (emphasis added). See also United States v. Sowards, supra (landowner’s opinion based entirely on speculation will not sustain a verdict); City of Gilroy v. Filice, supra; 5 Nichols, supra at § 18.42[1]. In my view, the trial judge in the present case properly determined that the landowner’s opinion, based as it was in substantial part upon an improper element, was incompetent evidence to use in determining the substantive measure of compensation. Clearly here the judge found the Bladensburg Road property to be not comparable to the Florida Avenue property, and thus not only irrelevant to the determination of the value of the latter but very likely prejudicial as well.5 In making such determinations in a condemnation case, the trial judge has extremely broad discretion. United States v. Reynolds, 397 U.S. 14, 20, 90 S.Ct. 803, 807, 25 L.Ed.2d 12, 18 (1970).
Moreover, the admitted basis for Lewis’s testimony was not only irrelevant and possibly prejudicial, but was also inadmissible as a matter of law in a condemnation proceeding. The appellant testified at trial that he had paid $120,000 for the 17,974 square feet of land at Bladensburg Road in early 1972 (Tr. 75-76); this, by itself, would not seem to raise the value of the 8946 square feet of land at Florida Avenue significantly above the $64,600 awarded by the court since the subject property is slightly under half the size of the Bladensburg property. Something more must have been expected from the comparison of the two properties.
It is fairly discernible from the record before us that what was sought from the comparison of the two properties was to introduce into evidence, for consideration by the jury, the additional value attributable to the Florida Avenue property by virtue of its more favorable location, which gave a business on that property access to a steadily increasing flow of customers. Thus, in cross-examining the Government’s *146expert, appellants’ counsel attempted to bring out the importánce of traffic flow to the value of a commercial property (Tr. 56), and at oral argument he explained that the greater traffic flow at the Florida Avenue location was one of the reasons why the property should be assigned a higher value than the Bladensburg Road land:
[T]here was more road traffic. He had been able to build up at [the Florida Ave.] location in three years what it had took him over 20 years to build up at the other location. And therefore this was a better site. (Transcribed from oral argument.)
It is true, of course, that certain “locational” values are compensable in an eminent domain proceeding. For example, in United States ex rel. TVA v. Powelson, 319 U.S. 266, 275, 63 S.Ct. 1047, 1053, 87 L.Ed. 1390, 1398 (1943), the Supreme Court held that market value for condemnation purposes “may be determined in light of the special or higher use of the land when combined with other parcels.” Accord, United States v. Fuller, 409 U.S. 488, 490, 93 S.Ct., 801, 803, 35 L.Ed.2d 16, 20 (1973). “[Whatever in its location, surroundings and appurtenances contributes to the availability of the land for valuable uses is considered proper evidence to place before the trier of fact.” 4 Nichols, supra at § 12.2[3] (emphasis added). In such cases, the locational factors are properly considered by the trier of fact in determining the highest and best use of the property for which compensation will be awarded.
The evidence on which Mr. Lewis thought to base his testimony was not of this character, however. The highest and best use of the subject property was agreed upon by the parties6; evidence as to traffic flow would have added nothing to that determination. Thus, rather than showing the “availability of the land for valuable uses,” the particular “locational” evidence on which appellant would have relied here would have tended to show the prospects of the site for producing future business profits. Indeed, it appears to have been the intent of appellants’ counsel to bring before the trier of fact evidence of the future profitability of the business conducted at the Florida Avenue address by means of the comparison with the Bladensburg Road business:
What I had hoped to do is to have [Lewis] establish a comparison of both operations as an entity, and then to deduct the portion that he does not own Now that is the approach that I was using; if Your Honor please, because they are comparable business operations.
(Tr. 78-79, emphasis added.) At one point during oral argument, he summed up the importance of the business conducted on the property to his case:
The argument that Mr. Lewis’ business seems to have nothing to do with it, that’s not true. This was a business piece of property, it was a commercial piece of property, and the amount of business a man can do in the place is obviously going to be an influencing factor on what he will pay for it. (Transcribed from oral argument.)
That evidence of this nature is inadmissible if offered directly in a condemnation proceeding can be seen by way of analogy to two other types of excluded evidence. First it is the well-accepted rule in the federal courts that evidence of profits to be derived from a business in the future is too speculative, uncertain and remote to be considered as a basis for computing or ascertaining market value in condemnation proceedings. Such profits are not generally considered “property” within the meaning of the constitutional provision forbidding the taking of property by eminent domain except upon payment of just compensation. United States v. Petty Motor Co., 327 U.S. 372, 377-78, 66 S.Ct. 596, 599, 90 L.Ed. 729, 734 (1946); United States ex rel. TVA v. Powelson, supra, 319 U.S. at 281-83, 63 S.Ct. 1047, 1055, 87 L.Ed. 1390, 1401; Mitchell v. United States, 267 U.S. 341, 345, 45 S.Ct. 293, 294, 69 L.Ed. 644, 648 (1925); Joslin Manufacturing Co. v. City of Provi*147dence, 262 U.S. 668, 675, 43 S.Ct. 684, 688, 67 L.Ed. 1167, 1174 (1923); Bothwell v. United States, 254 U.S. 231, 233 (1920); A. G. Davis Ice Co. v. United States, 362 F.2d 934, 936 (1st Cir. 1966); Stipe v. United States, 337 F.2d 818, 821 (10th Cir. 1964).
Second the locational value of land as it relates to future patronage is close to the classic definition of goodwill. Commentators on law and accounting in the British Commonwealth have found goodwill to include a locational factor: “the probability that old customers will resort to the old place.” A. K. Sangster, Commercial Goodwill 7 (Arthur Capper Moore Research Lecture 1951), quoting Cruttwell v. Lye, 34 Eng.Rep. 129, 133 (Ch. 1810). Accord, R. Dicksee & F. Tillyard, Goodwill and its Treatment in Accounts 46 (4th ed. 1920); P. Leake, Commercial Goodwill (1930); H. See, Goodwill as a Business Asset 9-10 (1937). In a long series of tax cases, American federal courts have used a similar definition. See, e. g., Houston Chronicle Publishing Co. v. United States, 481 F.2d 1240, 1247 (5th Cir. 1973), cert. denied, 414 U.S. 1129, 94 S.Ct. 867, 38 L.Ed.2d 754 (1974); Skilken v. Commissioner, 420 F.2d 266, 270 (6th Cir. 1969); Karan v. Commissioner, 319 F.2d 303, 306 (7th Cir. 1963); Boe v. Commissioner, 307 F.2d 339, 343 (9th Cir. 1962). See also G. Catlett & N. Olson, Accounting for Goodwill 9-12 (Accounting Research Study No. 10, 1968); Merriam-Webster New International Dictionary 979 (3d ed. 1961) (second definition of “goodwill”). This type of locational value of land is not admissible in condemnation proceedings:
[Compensation for that interest [taken by the sovereign] does not include future loss of profits, the expense of moving removable fixtures and personal property from the premises, the loss of good-will which inheres in the location of the land, or other like consequential losses which would ensue the sale of the property to someone other than the sovereign. No doubt all these elements would be considered by an owner in determining whether, and at what price, to sell. No doubt, therefore, if the owner is to be made whole for the loss consequent on the sovereign’s seizure of his property, these elements should properly be considered. But the courts have generally held that they are not to be reckoned as part of the compensation for the fee taken by the Government.
United States v. General Motors Corp., 323 U.S. 373, 379, 65 S.Ct. 357, 360, 89 L.Ed. 311, 319 (1945) (emphasis added). Accord, United States v. Petty Motor Co., supra at 377-78, 66 S.Ct. at 600, 90 L.Ed. at 735; R. J. Widen Co. v. United States, 357 F.2d 988, 994, 174 Ct.Cl. 1020, 1029 (1966); In re Edward J. Jeffries Homes Housing Project, 306 Mich. 638, 651, 11 N.W.2d 272, 276 (1943); Newark v. Cook, 99 N.J.Eq. 527, 537-38, 133 A. 875, 879 (Ch. 1926), aff’d, 100 N.J.Eq. 581, 582, 583, 584, 135 A. 915, 916, cert. denied, 274 U.S. 757, 71 L.Ed. 1337 (1927); Banner Milling Co. v. State, 240 N.Y. 533, 539-40, 148 N.E. 668, 670, cert. denied, 269 U.S. 582, 46 S.Ct. 107, 70 L.Ed. 423 (1925); Reeves v. Dallas, 195 S.W.2d 575 (Tex.Civ.App.1946); 2 Nichols, supra at § 5.76; 1 L. Orgel, supra at § 75.7 Evidence tending to prove such value is properly excluded by the trial judge. See United States v. Petty Motor Co., supra, 327 U.S. at 378, 66 S.Ct. at 599, 90 L.Ed. at 734; United States v. General Motors Corp., supra at 379, 65 S.Ct. at 360, 89 L.Ed. at 319.
While the locational evidence on which Mr. Lewis sought to base his testimony in this case does not exactly fit either of these rules, it is more readily analogous to them *148than to any category of admissible evidence. The appellant’s testimony here would have been based on an element of value connected with the future prospects of a business, and value of this type is simply too speculative to be considered by a condemnation jury. In my opinion, the prohibition against the direct use of this evidence also precludes its use as the basis of a witness’s opinion.
Appellants’ counsel argues that the improper comparison was but “one factor” in forming his client’s opinion as to the value of the Florida Avenue property (Tr. 84), and that there is a “distinction between partial reliance as one influencing factor and not at all” (Tr. 85). Numerous cases, however, have held that the testimony of a witness based in part on inadmissible elements may be excluded at the discretion of the trial judge. See, e. g., Sacramento & San Joaquin Drainage Dist. v. Reed, 215 Cal.App.2d 60, 29 Cal.Rptr. 847 (1963); Temescal Water Co. v. Marvin, 121 Cal.App. 512, 9 P.2d 335 (1932); Central Illinois Light Co. v. Nierstheimer, 26 Ill.2d 136, 185 N.E.2d 841 (1962); Chicago v. Giedraitis, 14 Ill.2d 45, 150 N.E.2d 577 (1958); Illinois Power & Light Corp. v. Talbott, 321 Ill. 538, 152 N.E. 486 (1926); Russell v. Highway Comm’r, 147 Kan. 297, 77 P.2d 199 (1938); Oklahoma Gas & Electric Co. v. Miller Bros. 101 Ranch Trust, 173 Okl. 101, 46 P.2d 570 (1935).8 In the final analysis, the admissibility of such an opinion will turn on two points. First, the trial judge must consider the extent to which the testimony is based on the value of the parcel which has been found to be not comparable. If it is substantially so based, or the other property is “the chief [element] in the [calculation],”9 such an opinion is inadmissible and the fact that the witness did not rely completely on the inadmissible matter will not make the testimony competent. The second major consideration is whether the witness can isolate and ignore the improper elements, thereby basing his testimony only on those factors which are properly considered:
Whether an estimate based only in part on inadmissible elements will be excluded will usually depend on whether the improper elements can be separated from those which are properly considered.
1 L. Orgel, supra at § 133.
If a witness has based his opinion in a material degree upon elements which cannot legally be considered, without separating such elements from those which may legally be considered, such opinion is not competent.
5 Nichols, supra at § 18.42[1],
In the case before us now it has been made abundantly clear that the inadmissible comparison was both a substantial and integral part of the opinion sought to be *149expressed by the landowner. Counsel admitted as much to the trial judge when he stated:
[Tjhere is no way on earth that he can answer, if he is asked, without replying to the question: Did you take Bladensburg Road into account in any fashion. In reaching that figure, he has got to answer “yes.”
(Tr. 80). A further indication of appellant’s essential reliance on the inadmissible Bladensburg Road property came shortly thereafter, when his counsel stated:
I indicated that this was of necessity a factor that the man took into account— that he can’t disregard that which he honestly takes into account. It is one factor. There is no question about it in his mind. If he stood up before Your Honor and said, “My opinion of the value of that land is X dollars; and in reaching that value I am not in any wise influenced by my operation and my purchase further out the street on Bladensburg Road,” he would not be telling the truth.
(Tr. 84-85). Nowhere in the record or briefs does appellant even suggest that his value opinion could have been given without substantial reliance'upon the noncom-parable property.10
It is therefore my conclusion that appellant did propose to base his opinion testimony in substantial degree upon an improper factor. In this circumstance, recognizing the broad discretion vested in the trial judge over such matters, United States v. Reynolds, supra, I would affirm his refusal to allow the landowner to express an opinion based on such impermissible factors. It should be noted that this result would not always hold true unless there has been a determination that the improper element constituted both an integral and a significant part of the basis for the landowner’s testimony.
For the above reasons, I respectfully dissent.

. The Bladensburg Road property encompasses 17,974 square feet, while the Florida Ave. property owned by appellants comprises 8946 square feet. However, appellants leased an additional 8950 square feet adjacent to the Florida Ave. location and used the entire 17,896 square feet to operate a transmission repair business, similar to the one operated at the Bladensburg Rd. location. Counsel for appellants explained their theory of comparison to the trial judge as follows:
MR. COLLINS: What I had hoped to do is to have him establish a comparison of both operations as an entity, and then to deduct the portion that he does not own, which is the way he arrives at the value; and which I think is the legitimate method of doing it. It is up the jury [sic] to decide how much credit to give it. Now that is the approach that I was using; if Your Honor please, because they are comparable business operations. They include a comparable square footage of ground and they include substantially the same buildings. Therefore, it is a simple matter, it seems to me, for him to allocate so much for the portion of the ground that he does not own.
(Tr. 78-79). The trial judge correctly perceived that the allocation which counsel sought was not such a simple matter, however. The subject property is a rectangular parcel of land with a frontage of approximately 63.9 feet and a depth of 140 feet (Tr. 28); if the lot which appellants leased adjacent to the subject property is taken into account, the frontage totals 118 feet (Tr. 68). Appellants’ counsel sought to make a comparison between that lot (118 by 140) and the Bladensburg Road property, which had a 73 foot frontage and a 275 foot depth. The Government’s expert at one point explained the problem with this type of a comparison:
Land is not only square feet; but, it is shape. And if you take a piece of land that’s got 200 feet of frontage by 115 feet of depth as compared to a parcel that would be, let’s say, to give the same area of 25,000 feet, it might have to be 200 feet in depth by 150 [sic] feet of frontage. Now, we can all appreciate that that land certainly can’t produce as much income as that front land where you would put your development. So therefore, when you take a piece of land that has generous frontage as compared to depth, you are talking about superior plottage as compared with 69 by 140 feet of depth. I don’t know whether that explains it clearly or not. But front feet is worth more than depth.
(Tr. 31-32). When appellants’ counsel questioned the expert specifically on a comparison of the properties at issue here, the following exchange occurred:
BY MR. COLLINS:
A. Apropos to the discussion we had before, that we don’t make the market, we read the market, when we go in to value land in an area, in order to determine plottage and maximum degree of productivity you first try to determine what are the typical average depths of the lots. In this square the average ■depths are relatively deep.
*143Q. Sir, so the record is clear, you are talking about the Bladensburg property? A. The whole square was developed with very, very deep lots. Consequently, in studying the market and determining what people have been paying or were paid based upon sale, the typical or normal depth of a lot in that square would be much greater than over on H Street or Florida Avenue where we are talking of 100 foot, 120 or 140 foot. Here you are talking from 240 to 500 foot lots.
THE COURT: You are saying: Therefore, they are not comparable.
THE WITNESS: They are not comparable at all.
(Tr. 69-70).


. Even if this ruling were in dispute, however, I am satisfied that the trial judge made the correct decision in refusing to allow this comparison. It is well established that the question of whether the conditions surrounding a second tract of land are sufficiently similar to those of the subject tract so that evidence of the value of the former may be admitted to prove the value of the latter rests largely within the discretion of the trial judge. District of Columbia Redevelopment Land Agency v. 61 Parcels of Land, 98 U.S.App.D.C. 367, 235 F.2d 864 (1956); Annot., 85 A.L.R.2d 110, 126 (1962). Although it has been held that a mere discrepancy in size between the two parcels will not render evidence of the value of a second tract inadmissible to prove the value of the land in controversy, see generally Annot., 85 A.L.R.2d 110, 143 (1962); Annot., 18 A.L.R. 869, 884 (1939), it appears in the present case that the trial judge may well have had reasons beyond the mere size discrepancy between the Florida Ave. and Bladensburg Rd. properties for excluding evidence of the value of the latter. First, the appellant sought to relate the values of the two properties by a very subjective process which the trial judge might have concluded would prejudice the jury far in excess of its slight probative weight. Second, the expert appraiser for the Redevelopment Agency had testified that the two parcels were not at all comparable because of the differing depths of lots in the two areas (the Bladensburg property itself being approximately twice the depth of the Florida Ave. lot). See note 1 supra. Third, no evidence that the two tracts are indeed comparable appears in the briefs or record, except for appellant’s statement and the fact that a similar business was conducted on both. Finally, one factor on which the comparison would have been based at least in part is itself inadmissible. See text at 145-148 of 175 U.S.App.D.C., at 347-350 of 534 F.2d infra.


. The majority summarizes the precedent on this issue as taking one of two positions: either that an owner is permitted to testify qua owner, or that he is “merely granted a presumption which, if not rebutted, entitles him to take the stand to testify as an ‘expert’ on his own behalf.” Maj.Op. at 137 of 175 U.S.App.D.C., at 339 of 534 F.2d. It is asserted that “under either standard the owner’s testimony should have been admitted in this case.” Maj.Op. at 138 of 175 U.S.App.D.C., at 340 of 534 F.2d. Assuming arguendo the validity of the majority’s analysis, I disagree with their conclusion.
As to the first line of authority, the case law is clear that an owner is permitted to testify qua owner “because of his close relationship with the land.” Maj.Op. at note 4 and accompanying text. Testimony based on intimate knowledge of another parcel of land does not fall within the purpose or meaning of the rule. Thus, although the landowner may be qualified to testify, portions of his proffered testimony may nevertheless be held inadmissible. Nor does the majority’s citation of Wigmore, supra at §§ 714, 716, see Maj.Op. at 137 of 175 *144U.S.App.D.C., at 339 of 534 F.2d, support their broad rule; it only confirms that an owner need not prove “cultivation of the judgment by special experience . . . before [he] can be permitted to form and express an opinion on values,” id. at § 712, and not that an owner may consciously incorporate inadmissible elements into his testimony. Compare dissent, at 144-145 of 175 U.S.App.D.C., at 346-347 of 534 F.2d.
Regarding the second line of authority, that a landowner is presumed to be an expert in the valuation of his own property unless the contrary is shown to be true, admissibility is said to depend upon whether the landowner’s opinion rests on “some independent competent and relevant basis, such as experience in buying or selling land, general knowledge of land values in the area or sales of comparable land, or some particular knowledge relating to the land in question.” Maj.Op. at 137 of 175 U.S.App. D.C., at 339 of 534 F.2d. Thus, where a lfick of such knowledge is affirmatively shown, the landowner’s opinion will be held inadmissible. If this rule obtains, however, I believe that the same result must also hold where it is affirmatively shown that the landowner’s opinion is based on experience or knowledge which has been ruled to be not competent. Indeed, the majority admits that the trial judge may refuse to permit an otherwise qualified expert witness to testify concerning an opinion which is based on such grounds “because the probative value of such expert testimony, stripped of its claim of expertise, is very low, while the likelihood that it will confuse the trier of fact is very high.” Maj.Op. at 138 of 175 U.S.App.D.C., at 340 of 534 F.2d. Compare dissent at note 5. Where the opinion of a landowner rather than an expert is at issue, however, the majority would allow the trial judge considerably less discretion. Their rationale for restricting the trial judge’s discretion in such case is unclear, but appears to be rooted in the fact that the witness is a landowner. This was the basis for both cases cited by the majority in support of the proposition, Arkansas State Hwy. Comm’n v. Mullens, 255 Ark. 796, 502 S.W.2d 626 (1973); and Arkansas State Hwy. Comm’n v. Russell, 240 Ark. 21, 398 S.W.2d 201 (1966). In each of those cases, the court found no inadmissible elements in the landowner’s direct testimony, and affirmed the general rule that a landowner is qualified to testify “by reason of his relationship as owner.” Mullens, 255 Ark. supra at 797, 502 S.W.2d at 627. But as I have pointed out above, this general rule should not be extended to admit a landowner’s testimony based on intimate knowledge of another parcel of land. It is a special knowledge of his land rather than experience that qualifies the owner to testify, and as a result, where such knowledge is shown to be lacking, the landowner’s testimony may be excluded. 3 Wigmore, Evidence § 714 n.9 (Chadbourn rev. ed. 1970) (relying on cases cited by the majority at 137 of 175 U.S.App.D.C., at 339 of 534 F.2d). One example of this result is the “business profits rule” cited by the majority at n.9, under which the profitability of a business conducted on the subject land is held to be an improper element of market value because future profits cannot be predicted with any certainty. Similarly, when an owner seeks to base his testimony not on his special knowledge of the land but on the operating results of a business located on a site already ruled not comparable, that testimony should be excluded. Thus this second line of authority is no more reason to permit a landowner to incorporate inadmissible elements into his testimony than was the first.
Moreover, it is not clear what, if any, evidence can now be refused by the trial judge when offered by a landowner-witness. The majority hints at some limits which, when crossed, would justify the judge in exercising his discretion to refuse to permit the landowner’s testimony. But it is hard to imagine a stronger case for inadmissibility than the one now before us, where appellant’s counsel has admitted that the owner’s testimony would be inseparably and substantially based on factors traditionally held to be irrelevant to market value. See text at 145-148, 148-149 of 175 U.S.App.D.C., at 347-350, 350-351 of 534 F.2d infra; note 1 supra. Thus, the majority has for all practical purposes transferred the authority to decide what evidence is to be placed before the jury in condemnation cases to the landowner and his counsel.


. As to this evidence, the district judge, in ruling that the appellant could not base his opinion on the Bladensburg Road property, clearly indicated that he was not barring the landowner from giving a properly based opinion:
*145He is limited in his testimony as to the value of this property being taken, giving his opinion as to that. But he can’t go into other real estate values. That is the opinion of this court.
(Tr. 80, emphasis added.)


. If this testimony is allowed to come in, the jury will be required to make a detailed examination into the reasons for the success of the two businesses; the books, personnel, advertising scheme, and quality of service rendered; and all other factors relevant to business location decisions. Although the majority relies on the abilities of the jury to evaluate these factors and to weigh the landowner’s self-interest, Maj.Op. at 138 of 175 U.S.App.D.C., 340 of 534 F.2d, they also note that expert witnesses (who are presumably able to aid the jury in its task of evaluation) are not permitted to introduce such evidence precisely because of its low probative value and possibility of jury confusion. The majority gives no indication of why the jury is less likely to be confused by this testimony when it comes from a landowner. Such a broad inquiry by a jury as is allowed by the majority here has never before been permitted in eminent domain cases, and has been impliedly rejected by the Supreme Court. See United States v. Reynolds, 397 U.S. 14, 90 S.Ct. 880, 25 L.Ed.2d 224 (1970).


. See Appellants’ Brief at 2; J.App. 4.


. This rule is subject to two major exceptions, neither of which would be relevant on the facts of this case. First, compensation for the loss of goodwill has been allowed when the government has taken or destroyed the business apart from the taking of the land. See 4 Nichols, supra at § 13.31. But in the present case the appellants’ business has been neither taken nor destroyed. Second, owners have recovered for goodwill where the condemned property could not realistically be valued apart from the business. See Michigan State Hwy. Comm’n v. L & L Concession Co., 31 Mich.App. 222, 232, 187 N.W.2d 465, 470-72 (1971), and cases cited therein. Here, however, the business is not such an integral part of the land that the property cannot be valued without it; the trial court in fact, has already done so.


. Appellant cites two Arkansas cases in support of his view that the testimony of an owner who bases his valuation in part on property which the court had ruled not comparable is admissible, and that the objection goes only to the weight of his testimony. Arkansas State Highway Comm’n v. Mullens, 255 Ark. 796, 502 S.W.2d 626 (1973); Arkansas State Highway Comm’n v. Russell, 240 Ark. 21, 398 S.W.2d 201 (1966). Both cases are inapposite here, however, since in neither was there any “suggestion that any part of [the landowner’s] testimony on direct examination was inadmissible.” Russell, supra at 22, 398 S.W.2d at 202. Since the jury had already heard the incorrectly based opinion testimony, it was entirely proper for the trial judge in his discretion to refuse to strike it when the improper basis was revealed on cross-examination, instead allowing the cross-examination to go to the weight of the opinion testimony. Moreover, since both cases involved a taking of less than the entire parcel, the trials were primarily concerned with the issue of severance damages. Finally, in neither case was the improperly relied upon element shown to be a substantial basis of the opinion.
In a third case that appellant cites as supporting his argument, United States v. 86.52 Acres of Land, 250 F.Supp. 619 (W.D.Mo.1966), there was never a determination by the court that a basis for the landowner’s opinion was inadmissible or improper, but merely that his opinion was not supported by any factual basis or was in conflict with undisputed facts. The court only ruled that such an opinion was insufficient to support a verdict but did have enough probative value to require that the court not accept the testimony of the condemn- or’s expert witnesses as the sole figure to which remittitur should be ordered.


. San Diego Land & Town Co. v. Neale, 88 Cal. 50, 62, 25 P. 977, 980 (1891).


. If it were possible for the appellant to have testified as to the value of his land without substantial reliance upon the inadmissible comparison — as the majority appears to suggest, see Maj.Op. at note 12 and accompanying text — then he was free to do so. See note 4 supra. The fact that he could not is further evidence of the substantial nature of the inadmissible element.